Case 2:17-cv-05914-SRC-CLW Document 80 Filed 10/12/18 Page 1 of 4 PageID: 4159




 D AY P I T N E Y      LLP
 One Jefferson Road
 Parsippany, New Jersey 07054-2891
 (973) 966-6300
 Attorneys for Defendant/Counterclaim Plaintiff


                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 SANOFI-AVENTIS U.S. LLC,                          C.A. No. 2:17-cv-05914 (SRC)(CLW)
 SANOFIAVENTIS DEUTSCHLAND
 GMBH, and SANOFI WINTHROP                         NOTICE OF MOTION
 INDUSTRIE,
                                                   (RETURNABLE NOVEMBER 5, 2018)
                  Plaintiffs/ Counterclaim
                  Defendants,

 v.

 MERCK SHARP & DOHME CORP.,

                  Defendant/ Counterclaim
                  Plaintiff.


       TO:     Liza M. Walsh, Esq.
               Christine I. Gannon, Esq.
               Katelyn O’Reilly, Esq.
               WALSH PIZZI O’REILLY FALANGA LLP
               One Riverfront Plaza
               1037 Raymond Blvd., Suite 600
               Newark, NJ 07102
               (973) 757-1100
               lwalsh@walsh.law;
               cgannon@walsh.law;
               koreilly@walsh.law
               Attorneys for Plaintiffs/ Counterclaim Defendants




 100823378.1
Case 2:17-cv-05914-SRC-CLW Document 80 Filed 10/12/18 Page 2 of 4 PageID: 4160



 COUNSEL:


               PLEASE TAKE NOTICE that on November 5, 2018, or as soon thereafter as counsel

 may be heard, Defendant/Counterclaim Plaintiff Merck Sharp & Dohme Corp. (“Defendant”),

 through its undersigned attorneys, shall move before the Honorable Stanley R. Chesler, U.S.D.J.,

 at the United States District Court for the District of New Jersey, 50 Walnut Street, Newark, NJ

 07101for an Order granting Party Defendant’s Motion Under Fed. R. Civ. P. 12(b)(1) to Dismiss

 Plaintiffs’ Complaint for Lack of Subject Matter Jurisdiction; and


                     PLEASE TAKE FURTHER NOTICE that in support of the motion, Defendant

 shall rely upon the Brief in Support of its Motion, submitted herewith; and


                     PLEASE TAKE FURTHER NOTICE that Defendant requests oral argument if

 Plaintiffs oppose the motion and the Certification of Gregory D. Bonifield, submitted herewith;

 and


                     PLEASE TAKE FURTHER NOTICE that at the time and place aforesaid,

 Defendant will request that the proposed form of Order submitted herewith be entered by the

 Court.




 100823378.1
                                                  -2-
 .
Case 2:17-cv-05914-SRC-CLW Document 80 Filed 10/12/18 Page 3 of 4 PageID: 4161



                                       s/ Richard H. Brown
                                       Richard H. Brown
                                       DAY PITNEY LLP
                                       One Jefferson Road
                                       Parsippany, NJ 07054-2891
                                       (973) 966-6300
                                       rbrown@daypitney.com

                                       QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
                                       Raymond N. Nimrod
                                       Gregory D. Bonifield
                                       John P. Galanek
                                       51 Madison Avenue, 22nd Floor
                                       New York, NY 10010
                                       Tel: 212-849-7000
                                       raynimrod@quinnemanuel.com
                                       gregbonifield@quinnemanuel.com

                                       Attorneys for Defendant


 Dated: October 12, 2018




 100823378.1
                                     -3-
 .
Case 2:17-cv-05914-SRC-CLW Document 80 Filed 10/12/18 Page 4 of 4 PageID: 4162




                                       CERTIFICATE OF SERVICE

               I hereby certify that on this date a copy of the within Notice of Motion and all supporting

 papers were filed electronically via the court’s Electronic Case Filing System (“ECF”) and were

 served on counsel of record electronically via ECF and also sent to them via email on this date.


                                                                           s/ Richard H. Brown
                                                                          RICHARD H. BROWN


 Dated: October 12, 2018




 100823378.1
                                                       -4-
 .
